Citation Nr: 1404476	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-11 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include non-combat posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.



ATTORNEY FOR THE BOARD

T. L. Douglas



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that he has PTSD as a result of a traumatic event during service involving a bridge collapse.  His service treatment records note that in October 1979, he hurt his back when he fell of a bridge.  However, there was no report of a bridge collapse.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Since the Veteran served in peacetime and did not engage in combat with the enemy or experience hostile military or terrorist activity, his alleged stressor must be confirmed.  Additionally, diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).  

The medical evidence of record includes a June 2010 private medical report providing a diagnosis of PTSD and an August 2011 VA examination report noting the full criteria for a diagnosis of PTSD were not met.  The August 2011 VA examiner also provided a diagnosis of dysthymic disorder without opinion as to etiology.  

The Veteran further contends that a higher rating is warranted for his service-connected lumbar strain and that the present rating does not adequately reflect his degree of pain and dysfunction.  The Board notes that a July 2011 VA examination report noted the Veteran demonstrated objective evidence of pain on active range of motion, but did not report the extent to which thoracolumbar spine motion was limited by pain.  Therefore, the Board finds that additional development is required prior to appellate review.
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and allow him the opportunity to provide any additional information regarding his claimed stressor of being involved in a bridge collapse, including the approximate date and location of the event.  If sufficient detail is submitted by the Veteran, the RO should contact the appropriate agency to attempt to verify the event.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder (other than drug or alcohol abuse), to include PTSD, that had its onset during a period of active duty or is otherwise the result of a verified event in service.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  Schedule the Veteran for an appropriate VA examination for opinion as to the nature and severity of his service-connected lumbar strain.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

